Citation Nr: 9902496	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-16 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This case previously came to the Board of Veterans Appeals 
(Board) from a September 1994 RO decision which denied an 
increased (compensable) rating for service-connected 
lumbosacral strain, denied service connection for residuals 
of an L5-S1 laminectomy, and denied service connection for a 
right ankle disorder.  In an April 1997 decision, the Board 
granted an increased 20 percent rating for lumbosacral 
strain, and denied both service connection claims.

The veteran then appealed to the United States Court of 
Veterans Appeals (Court).  In a July 1998 joint motion, the 
parties before the Court (the veteran and the VA Secretary) 
requested that the Boards April 1997 decision be vacated and 
remanded to the extent that it did not grant a rating higher 
than 20 percent for service-connected lumbosacral strain; and 
it was noted that the appeals for service connection for 
residuals of an L5-S1 laminectomy and service connection for 
a right ankle disorder were being withdrawn.  A July 1998 
Court order granted the joint motion; the appeal of the 
service connection issues was dismissed, and the Board 
decision was vacated and remanded as to the issue of an 
increase in a 20 percent rating for lumbosacral strain.
 
In light of the July 1998 joint motion and Court order, the 
only issue remaining on appeal is entitlement to an increase 
in a 20 percent rating for service-connected lumbosacral 
strain.

In December 1998, the veteran's attorney submitted additional 
argument and evidence (a November 1998 private medical 
examination and statements from the veteran's relatives) 
directly to the Board.  While the attorney waived initial RO 
consideration of such evidence, such waiver is not accepted 
since the case must be remanded to the RO by the Board to 
comply with the July 1998 joint motion and Court order.

REMAND

 The July 1998 joint motion and Court order require further 
development (including another VA examination) as to the 
issue of an increase in the 20 percent rating for service-
connected lumbosacral strain.  Thus, the case is remanded to 
the RO for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for a back 
condition from 1995 to the present.  The 
RO should obtain copies of all related 
medical records, which are not already on 
file, from the identified sources.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his service-
connected lumbosacral strain.  The claims 
folder must be provided to and reviewed 
by the doctor in conjunction with the 
examination.  All findings necessary for 
rating the disability should be set forth 
in detail (ranges of motion in degrees in 
all directions, any effects of pain on 
use, etc.)  The doctor should separately 
identify those signs and symptoms which 
are attributable to service-connected 
lumbosacral strain, and those which are 
due to non-service-connected residuals of 
an L5-S1 laminectomy.

3.  After assuring compliance with the 
above development, the RO should review 
the claim for an increase in the 20 
percent rating for lumbosacral strain.  




If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
